OPINION AND ORDER
On December 30, 1997, claimant Olo B. Misilagi Letuli (“Olo”) filed with the Territorial Registrar his claim to succeed to the vacant matai title “Letuli” of the Village of Iliili was noticed and attracted seven counterclaims. The counterclaimant Ufuti Fa'afetai Ieremia dropped out, however, by failing to file with the court answers to the questionnaire required in matai title cases. Later, before trial, counterclaimant Fugaipaono V. Tagaloa withdrew. Trial began on January 25, 2000, and initially concluded on February 3, 2000. The remaining six candidates and all counsel were present throughout this phase of the trial.
The Court deliberated and, on March 24, 2000, returned the selection process to the family to hold one or more meaningful family meetings to select the successor matai. On March 27, 2000, an amended order replaced the first order solely to correct the inadvertent omission of the name of the pro se counterclaimant, Mitiomaauga Salave'a (“Mitiomaauga”), from the list of counsel.
We also took cognizance of two special collateral matters in the return order. First, counterclaimant Eni P.R. Faleomavaega (“Faleomavaega”) did not timely file with the Territorial Registrar a claim supported by at least 25 members of the family, which numbers far in excess of 25 members, as required by A.S.C.A. § 1.0407(b), and therefore failed to become an eligible candidate. Faleomavaega filed a motion for a new trial on this eligibility issue, which we denied on June 6, 2000. Second, we noted the untimely demise of counterclaimant Iosefo Kapeli Iuli on March 6, 2000.
On September 5, 2000, the four remaining candidates, Olo and counterclaimants Pili Popo Letuli (“Pili”), Mitiomaauga Salave'a (“Mitiomaauga”), and Fonoti Tafaifa (“Fonoti”), jointly informed the Court that the family met on August 19, 2000, and was still unable to select the successor to the “Letuli” title. They therefore requested that we continue with the judicial selection process. Then, on December 11, 2000, we resumed the trial by taking further evidence solely concerning the issue of the wish of the majority or plurality of the family clans in choosing the successor.
Discussion
From the evidence presented on December 11, 2000, we find that *217after due notice was given, the Letuli family met on August 19, 2000, to select the successor to the “Letuli” title. On this occasion, the family thoroughly discussed the issue and was unable to reach agreement on the selection of the next titleholder. The family carried out the Court’s direction to engage in a meaningful process to choose a new sa 'o and has not succeeded. Accordingly, we will now evaluate the qualifications of the four remaining candidates, according to the mandated statutory criteria, and adjudicate the issue. We discuss the criteria in the statutory order of their priority.
1. Best Hereditary- Right
Each of the four remaining candidates is a blood member of the Letuli family and is thus qualified under the hereditary right criteria to hold the “Letuli” title. The Court has traditionally applied an artificial rule to compare the relative strength of the candidates’ blood connection to the title at issue. Under this judicial rule, the distance of each candidate’s relationship is measured from the closest preceding titleholder in the candidate’s lineage. Olo is Letuli Pili’s grandson and has a l/4th relationship. Pili is Letuli Tagaloa’s grandson and has the same l/4th connection. Mitiomaauga is Letuli Tuiaana’s grandson and likewise has a l/4th relationship. Fonoti is Letuli Alaese’s great-great-granddaughter and has a more remote 1/16th relationship to a former titleholder.
On this basis, we find that Olo, Pili, and.Mitiomaauga equally share the best hereditary right to succeed to the “Letuli” title, and Fonoti trails them.
2. Wish nf the Majority nr Plurality of tbe Family Clans
The Letuli family presently recognizes three clans within the extended ranks of the family, Manualii, Kenese, and Faalogo. Olo and Mitiomaauga are members of the Manualii clan. Pili belongs to the Kenese clan, and Fonoti is in the Faalogo clan. Based on the clear lack of a decision by the clans on selecting a successor to the “Letuli” title, none of the four candidates has the support of either a majority or plurality of the present-day traditional clans of the family.
We find, therefore, that none of the four candidates fares any better than the other three on the clan wish criterion. The criterion is a wash.
3.. Forcefidness, Character, Personality, and Knowledge of Samoan Customs
We have carefully considered the four candidates’ backgrounds and *218careers, but will not set forth a detailed list of their accomplishments. Suffice it to say that each of them has experienced a purposeful and successful life in significantly different directions from the other three.
Judging this evidence along with the candidates’ demeanor, we first find that each is of good character. We likewise find that their knowledge of Samoan customs is essentially equal. We do find that Olo and Fonoti have a decided advantage in forcefulness, and that Olo has a particularly engaging personality.
On the evidence, we rate Olo first on the personal attributes criterion and Fonoti next, by slight margins over Pili and Mitiomaauga.
4. Value to the Family, Village and Country
Each of the four candidates is quite capable of leading the Letuli family. The distinguishing factor is that Olo is a veteran of a more lengthy record of responsible leadership positions. On this basis, we find that Olo’s value to his family, village, and the territory is presently more pronounced over the other three candidates.
We therefore also award the leadership potential criterion to Olo.
Conclusion
Olo, Pili, and Mitiomaauga are equally entitled by hereditary right to the “Letuli” title and prevail over Fonoti on this highest priority criterion for judicial selection of a successor matai titleholder. None of the candidates prevail over the others on the majority or plurality clan wish criterion. Due to his forcefulness and personality, Olo slightly prevails over the other three candidates on the personal characteristics and knowledge of Samoan custom criterion. He also has the present advantage on the value of prospective service criterion. Accordingly, we will award the “Letuli” title to Olo.
Order
The “Letuli” title is awarded to Olo U. Misilagi Letuli. The Territorial Registrar shall register the “Letuli” title in Olo’s name, provided that he has resigned from and is not holding any other registered title.
It is so ordered.